 1   ADAM H. SPRINGEL, ESQ.
     Nevada Bar No. 7187
 2   MICHAEL A. ARATA, ESQ.
 3   Nevada Bar No. 11902
     SPRINGEL & FINK LLP
 4   9075 W. Diablo Drive, Suite 302
     Las Vegas, Nevada 89148
 5   Telephone: (702) 804-0706
 6   Facsimile: (702) 804-0798
     E-Mail:    aspringel@springelfink.com
 7                  marata@springelfink.com
 8   Attorneys for Defendant/Counter-Claimant/Third-Party Plaintiff
     TAYLOR WALES
 9
10                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
11                                         ***
12   THE BANK OF NEW YORK MELLON FKA           Case No.: 2:17-cv-02896-JCM-GWF
     THE BANK OF NEW YORK, AS TRUSTEE FOR
13   THE CERTIFICATEHOLDERS OF CWALT,
                                               STIPULATION AND [PROPOSED] ORDER TO
14   INC. ALTERNATIVE LOAN TRUST 2005-23CB
                                               EXTEND SUBMISSION DATE FOR JOINT PRE-
     MORTGAGE PASS-THROUGH
15                                             TRIAL ORDER
     CERTIFICATES, SERIES 2005-23CB,
16                                                        [FIRST REQUEST]
                               Plaintiff,
17
     vs.
18
     TAYLOR WALES, FIRST CALIFORNIA
19
     MORTGAGE COMPANY, LOS PRADOS
20   COMMUNITY ASSOCIATION,

21                       Defendants.
22   _________________________________________
     TAYLOR WALES,
23
                               Counter-Claimant,
24
25   vs.

26   THE BANK OF NEW YORK MELLON FKA
     THE BANK OF NEW YORK, AS TRUSTEE FOR
27   THE CERTIFICATEHOLDERS OF CWALT,
28   INC. ALTERNATIVE LOAN TRUST 2005-23CB




     {N0668426;1}                                   -1-
 1   MORTGAGE PASS-THROUGH
     CERTIFICATES, SERIES 2005-23CB,
 2
 3                       Counter-Defendant.
     _________________________________________
 4   TAYLOR WALES,
 5                            Third-Party Plaintiff,
 6
     vs.
 7
     RUGGED OAKS INVESTMENTS, LLC,
 8
 9                            Third-Party Defendant.

10
11            Defendant/Counter-Claimant/Third-Party Plaintiff TAYLOR WALES (“Wales”) and Third-Party
12   Defendant Rugged Oaks Investments, LLC (“Rugged Oaks”), by and through their respective counsel of
13   record, stipulate to extend the deadline to file the Joint Pre-Trial Order in this matter.
14            Good cause exists to grant the extension. This court previously dismissed The Bank of New York
15   Mellon fka The Bank of New York, as Trustee for the Certificateholders of CWALT, Inc. Alternative
16   Loan Trust 2005-23CB Mortgage Pass-Through Certificates, SERIES 2005-23CB (“BoNYM”) claims
17   based upon a statute of limitations issue. [ECF No. 66]. More recently, on January 7, 2020, this Court
18   granted BoNYM's motion for summary judgment [ECF No. 79] while denying Wales’ motion for
19   summary judgment [ECF. 83] and Rugged Oaks’ motion to dismiss [ECF No. 74]. [ECF No. 91]. Since
20   that time, the parties have actively engaged in settlement negotiations to attempt to reach a mediated global
21   resolution of all the parties’ competing claims concerning the property and avoid incurring additional
22   litigation costs. To help facilitate a settlement, the parties have agreed to mediation with Hon. David Wall
23   (Ret.) at JAMS on March 20, 2020.
24            According to the Court’s most recent stipulated order amending case deadlines filed March 26,
25   2019 [ECF No. 76], the deadline for the proposed joint pretrial order was June 24, 2019. Given the Court’s
26   January 7, 2020 ruling on the cross-motions for summary judgment and motion to dismiss, Wales and
27   Rugged Oaks are due to submit a proposed joint pretrial order. To help facilitate the scheduled March 20,
28   2020 mediation and help preserve both party and judicial resources by preventing the commencement of



     {N0668426;1}                                        -2-
 1   a trial or appeal when the action may be otherwise resolved, Wales and Rugged Oaks request that Court
 2   extend the deadline to submit a pre-trial order to March 27, 2020. This is the first request for an extension
 3   of time on the submission date of a joint pretrial order. This request is made in good faith and not made
 4   for purposes of delay.
 5
 6   Dated: this 3rd day of March, 2020
 7
      SPRINGEL & FINK LLP                                     HUTCHISON & STEFFEN, PLLC
 8
 9    /s/ Adam H. Springel                                    /s/ Matthew K. Schriever
      ______________________________                          ____________________________
10    ADAM H. SPRINGEL, ESQ.                                  JOHN T. STEFFEN, ESQ.
      Nevada Bar No. 7182                                     Nevada Bar No. 4390
11    MICHAEL A. ARATA, ESQ.                                  MATTHEW K. SCHRIEVER, ESQ.
12    Nevada Bar No. 11902                                    Nevada Bar No. 10745
      9075 West Diablo Drive, Suite 302                       10080 West Alta Drive, Suite 200
13    Las Vegas, NV 89148                                     Las Vegas, NV 89145
      Attorneys for Taylor Wales                              Attorneys for The Bank of New York Mellon
14
15
16
17
18                                                     ORDER

19            IT IS SO ORDERED:
20                                         _________________________________________
                                           UNITED STATES MAGISTRATE JUDGE
21
22                                                  March 4, 2020
                                           DATED: _________________________________
23
24
25
26
27
28




     {N0668426;1}                                       -3-
